ORDER
The defendant in this case moves to dismiss the plaintiffs appeal on the grounds that the issue on appeal was decided by this court in Theodore W. Paola v. Commercial Union Assurance Companies, No. 81-166-A, (R.I., filed June 30, 1983). After carefully reviewing this matter, we conclude that our opinion in Paola is dispositive of the issue raised herein.
Accordingly, the plaintiff’s appeal is denied and dismissed, the judgment appealed from is affirmed, and the case is remanded to the Superior Court.